DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 07/29/2022.
Claims 1, 10, 12, 18, and 20 are amended.
Claims 2, 8-9, and 15 are cancelled.  Claim 3 is cancelled by the Examiner’s Amendment below.
Claims 1, 4, 18, and 20 are amended by the Examiner’s Amendment below.
Claims 1, 4-7, 10-14, and 16-20 are currently pending and have been allowed. 


Information Disclosure Statement 
Information Disclosure Statement received 08/02/2022 has been reviewed and considered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shuaimin Liu on 09/08/2022.
The application has been amended as follows:  

In the Title
SYSTEMS AND COMPUTER PROGRAM PRODUCT 

In the Claims
(Currently Amended) A computer system for matching users with items, the computer system comprising: one or more hardware processors configured to implement: 
a user-scoring component configured to receive user data about each of the users, and process the user data so as to assign the user a set of psychological test scores that characterize the user in terms of personality traits of a psychological test; 
an item-scoring component configured to use information of each item to assign the item a corresponding set of psychological test scores indicating expected user preference for the item in terms of said personality traits of the psychological test; 
a feature extractor configured to process both of: image data of each item to extract at least part of a visual appearance information in the form of an image feature set for use as information by the item-scoring component, and a textual description of each item to extract at least part of the visual appearance information in the form of a description feature set for use as information by the item-scoring component, wherein the feature extractor comprises a word vectorization component configured to extract word embeddings from the textual description, the description feature set comprising or derived from the word embeddings, the word vectorization components having been trained on a training set of example item descriptions and a predefined vocabulary specific a domain of the items to be scored, and 
a matching component configured to match each user with a set of the items, by matching the user's set of psychological test scores with the corresponding sets of psychological test scores of the items, and provide a matching output indicating, to the user, the set of items with the user has been matched.

3. 	(Canceled)

4. 	(Currently Amended) The computer system of claim [[3]] 1, wherein the feature extractor comprises an embedding component configured to process the image and description feature sets to compute a 2Application No. 17/321,347Attorney Docket No. 62072-701.501 Response to Non-Final Office Action Filed July 29, 2022 combined feature set, the item-scoring component configured to use the combined feature set to assign the item the corresponding psychological test scores.

18. 	(Currently Amended) A computer program comprising code stored on a non-transitory computer-readable medium and configured, when executed on one or more hardware processors, to implement a method of matching a user with visual items: 
receiving at a recommendation engine a set of psychological test scores that characterize the user in terms of standardized personality traits of a predefined psychological test; 
assigning a visual item a corresponding set of psychological test scores using visual appearance information of the visual item indicating expected user visual preference for the visual item, wherein the visual appearance information of the visual item is extracted by a feature extractor that is configured to process both of: 
image data associate with each visual to extract at least part of the visual appearance information in the form of an image feature set, and 
a textual description of each visual item to extract at least part of the visual appearance information in the form of a description feature set, and wherein the feature extractor comprises an 4Application No. 17/321,347Attorney Docket No. 62072-701.501 Response to Non-Final Office Action Filed July 29, 2022embedding component configured to process the image and description feature sets to compute a combined feature set that is used to assign the visual item the corresponding set of psychological test scores; 
classifying the visual item in relation to a set of item classes using the combined feature set; 
matching the user with a set of visual items, by matching the user's psychological test scores with corresponding set of psychological test scores associated with each visual item, the corresponding set of psychological test scores assigned using visual appearance information of the item and indicating expected user visual preference for the item in terms of said standardized personality traits of the psychological test;  
providing a matching output indicating, to the user, the set of items with which he or she has been matched, 
receiving a mood selection input for modifying at least one psychological test score of the set of psychological test scores or an indication of at least one preferred item class from the set of item classes; and 
providing an updated matching output to the user.

20. 	(Currently Amended) A computer system for matching users with physical or digital items having aesthetic properties, the computer system comprising: 
one or more hardware processors configured to implement: 
a user-scoring component configured to receive user data about each of the users, and process the user data so as to assign the user a set of psychological test scores that characterize the user in terms of standardized personality traits of a predefined psychological test; 
an item-scoring component configured to use information about the aesthetic properties of each item to assign the item a corresponding set of psychological test scores indicating expected user aesthetic preference for the item in terms of said standardized personality traits of the psychological test; 
a feature extractor configured to process both of: image data of each item to extract at least part of a visual appearance information in the form of an image feature set for use as 5Application No. 17/321,347Attorney Docket No. 62072-701.501 Response to Non-Final Office Action Filed July 29, 2022 information by the item-scoring component, and a textual description of each item to extract at last part of the visual appearance information in the form of a description feature set for use as information by the item-scoring component, wherein the feature extractor comprises a word vectorization component configured to extract word embeddings from the description, the description feature set comprising or derived from the word embeddings, the word vectorization components having been trained on a training set of example item descriptions and a predefined vocabulary specific to a domain of the items to be scored; and 
a matching component configured to match each user with a set of the items, by matching the user's set of psychological test scores with the corresponding sets of psychological test scores of the items, and provide a matching output indicating, to the user, the set of items with which he or she has been matched.



Reasons for Allowance
Double Patenting
The terminal disclaimed filed 07/29/2022 overcomes the nonstatutory double patenting rejection of the Office Action dated 07/21/2022.

Prior Art
Claims 10-12 and 15 were indicated to contain allowable subject matter in the Office Action dated 07/21/2022.  Independent claims 1 and 20 are amended to include the subject matter of claim 15, and independent claim 18 is amended to include the subject matter of allowable claim 10, and intervening claims 8 and 9.  Accordingly, the claims 1, 3-7, 10-14, and 16-20 are now allowable over the cited prior art.

Claim Eligibility
With respect to claim eligibility, the independent claims have been amended to recite additional elements including: 
a feature extractor configured to process at least one of both of: image data of each item to extract at least part of a visual appearance information in the form of an image feature set for use as information by the item-scoring component, and a textual description of each item to extract at least part of the visual appearance information in the form of a description feature set for use as information by the item-scoring component, wherein the feature extractor comprises a word vectorization component configured to extract word embeddings from the textual description, the description feature set comprising or derived from the word embeddings, the word vectorization components having been trained on a training set of example item descriptions and a predefined vocabulary specific a domain of the items to be scored.
These additional elements apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Reference U (Retiveau, Annlyse N.) describes a study using personality tests and surveys on fragrance attitudes and behaviors in order to assess the complex interplay of individual differences with fragrance perception.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625